EXHIBIT 99.1 Date: February 4, 2016 To:Edward Gildea From:Dave Horn, CPA Subject:Atrinsic Inc., and Subsidiaries (“Atrinsic”) Dear Ed This is to inform you that I am resigning as CFO of Atrinsic effective February 4, 2016. As of today, Atrinsic owes Chord Advisors LLC. $18,000.We will grant Atrinsic an $8,000 credit.Therefore, as of February 4, 2016 (after the credit), Atrinsic Chord Advisors, LLC. $10,000. See attached invoice.Please promptly pay this amount. Also, if Atrinsic requires further services, we will provide these services at the following billing rates: · Partners - $350 per hour · Directors - $250 per hour · Staff - $150 per hour If Atrinsic needs further services then we will present a new engagement letter detailing our services and rates. Thank you for the opportunity. Regards, /s/ David Horin David Horin, CPA
